DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Objections
Claims 7, 9, 17 and 19 are objected to because of the following informalities:
As to claims 7 and 17, correct “the loss” to ‘a loss’ because this is the first instance of the limitation.
As to claims 9 and 19, the limitation “a deep learning neural network” is repeated in the Markush group, one instance of the limitation, which occurs in both line 2 and line 3 of the claims, should be deleted.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to claim 1, the first instance of the limitation “a neural network” occurs in the preamble, however, a subsequent instance of “a neural network” occurs in line 8 of the claim. The existence of multiple instances of “a neural network” renders the claim indefinite because the drafting fails to clearly distinguish the relationship, or difference, between the two limitations. Independent claim 11 contains the same deficiency, and claims 2-9 and 12-20 are dependent on claims 1 and 11.
As to claims 3 and 13, the claims recite the limitation " the original model", however the first instance of “an original model” occurs in claims 2 and 12. Since claims 3 and 13, are dependent on claims 1 and 11 respectively, there is insufficient antecedent basis for the limitation “the original model” in the respective claims.
As to claim 10, the term “minimizing” is a relative term which renders the claim indefinite. The term “minimizing” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-4, 8-9, 11, 13-14, and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Karlinsky et al. (US Pub. No. 2017/0177997), hereinafter referred to as Karlinsky.
Referring to claims 1 and 11, Karlinsky discloses a method for using a neural network (fig. 2), comprising: training the neural network with an original training data (DNN is trained using a training set...the training set can comprise a plurality of first training samples, [0008-0010]) over a training period (training process can be cyclic, and can be repeated several times until the DNN is sufficiently trained, [0086]); applying the neural network to a task and generating predictions from live data (data processing using deep neural network(s) for outputting application-specific data (e.g. classification, [0040]; prediction indicating the family type or general class; [0065]); receiving incremental training data to update the trained neural network (the training set can comprise a plurality of first training samples and a plurality of augmented training samples obtained by augmenting at least part of the first training samples, [0010]); generating a ground truth for the original training data using the trained neural network (augmented ground truth data can be generated by FPEI system by processing the first ground truth data in correspondence with provided augmentation of the images in respective first training samples when deriving the augmented training samples; [0081]); training the neural network using the original training data along with generated ground truth, and the incremental training data (DNN is trained using a training set...the training set can comprise a plurality of first training samples and a plurality of augmented training samples obtained by augmenting at least part of the first training samples. The training set can further comprise ground truth data associated with the first training samples and augmented ground truth data associated with the augmented training samples; [0008-0010]) to generate a neural network, wherein the neural network is incrementally updated (training can be repeated several times (optionally, with an updated training set) until the DNN is sufficiently trained; [0134]): applying the incremental neural network to generate predictions from live data (data processing using deep neural network(s) for outputting application-specific data (e.g. classification, [0040]; prediction indicating the family type or general class; [0065]).

As to claims 3 and 13, Karlinsky discloses finding the original data classification probabilities, by classification of the original data using the original model (obtained ground truth data associated with the first training samples is informative of classes (e.g. particles, pattern deformation, bridges, etc.) and/or of class distribution (e.g. probability of belonging to each of the classes)...Upon generating (503) the classification training set, PMB trains (504) the DNN to extract classification-related features and to provide classification-related attributes enabling minimal classification error. The training process yields the trained DNN with classification-related training parameters; [0100-0102]).

As to claims 4 and 14, Karlinsky discloses assigning an original data classification probability as the ground truth data for the original data (obtained ground truth data associated with the first training samples is informative of classes (e.g. particles, pattern deformation, bridges, etc.) and/or of class distribution (e.g. probability of belonging to each of the classes); [0010]).

As to claims 5 and 15, Karlinsky discloses manually classifying the incremental train data into the target classes and assigning that as the ground truth (the ground truth data can be informative of classes, [0016]; Ground truth data can be synthetically produced (e.g. CAD-based images), actually produced (e.g. captured images), produced by machine-learning annotation (e.g. labels based on feature extracting and analysis); produced by human annotation, [0075) for the incremental train data classifying the incremental and original data using the training model to predict the current classification probabilities (obtained ground truth data associated with the first training samples is informative of classes (e.g. particles, pattern deformation, bridges, etc.) and/or of class distribution (e.g. probability of belonging to each of the classes); [0010]).

As to claims 8 and 18, Karlinsky discloses the incrementally trained neural network comprises a revised model consistent with the original model regarding the original training data and with the incremental training data (training process can be cyclic...The process can start from an initially generated training set, while a user provides a feedback for the results reached by the DNN based on the initial training set...PMB can adjust the next training cycle based on the received feedback. Adjusting can include at least one of: updating the training set (e.g. updating ground truth data and/or augmentation algorithms, obtaining additional first training samples and/or augmented training samples, etc.; [0092-0093]).

As to claims 9 and 19, Karlinsky discloses one or more of: a neural network model, a deep learning neural network model, a convolutional neural network model, a deep learning neural network model, a recurrent neural network model (generalized model of an exemplified deep neural network usable as DNN 112 is illustrated in FIG. 2., [0047]; the layers in DNN can be convolutional, fully connected, locally connected, pooling/subsampling, recurrent; [0053]), .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Karlinsky in view of Hazan et al. (US Pub. No. 2020/0286221), hereinafter referred to as Hazan.
As to claims 2 and 12, while Karlinsky discloses initializing a training model to an original model (generalized model of an exemplified deep neural network usable as DNN 112 is illustrated in FIG. 2., [0047]; weighting and/or threshold values of a deep neural network can be initially selected prior to training, [0050]), Karlinsky does not appear to explicitly disclose the DNN being “previously trained on the original training data.”
However, Hazan discloses a neural network being “previously trained on the original training data” (fine-tuning can initialize the network to previously learned weights and then retrain the network based on the new data set; [0012]).
Karlinsky and Hazan are analogous art because they are from the same field of endeavor, neural network training.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Karlinsky and Hazan before him or her, to modify the neural network training of Karlinsky to employ the initialization technique of Hazan in order to fine tune the model.
The suggestion/motivation for doing so would have been to achieve a lower learning rate (Hazan: [0012]).
Therefore, it would have been obvious to combine Karlinsky and Hazan to obtain the invention as specified in the instant claim.

Referring to claim 10, Karlinsky discloses a method, comprising: providing original train data to a neural network (fig. 2) and training the neural network (DNN is trained using a training set...the training set can comprise a plurality of first training samples, [0008-0010]) based on a plurality of classes in the sets of training data (a training set comprising ground truth data...the ground truth data can be informative of classes; [0015-0016]), wherein connected representation and weights of the neural network comprises a model of the neural network (Each layer of DNN module 114 can include multiple basic computational elements (CE)...Each connection 205 between CE of preceding layer and CE of subsequent layer is associated with a weighting value; [0048], fig. 2); updating the trained model with an incremental training data (training can be repeated several times (optionally, with an updated training set) until the DNN is sufficiently trained; [0134]) and creating a ground truth for the original training data (first ground truth data corresponding to the first training samples, [0072]; Ground truth data can be synthetically produced (e.g. CAD-based images), actually produced (e.g. captured images), produced by machine-learning annotation (e.g. labels based on feature extracting and analysis); produced by human annotation, [0075]); incrementally training the neural network on a combined set of original train data and the incremental train data (adjust the next training cycle based on the received feedback. Adjusting can include at least one of: updating the training set (e.g. updating ground truth data and/or augmentation algorithms, obtaining additional first training samples and/or augmented training samples; [0093]).
While Karlinsky teaches generating an incremental trained model (training can be repeated several times (optionally, with an updated training set) until the DNN is sufficiently trained; [0134]), Karlinsky does not appear to explicitly disclose testing the neural network on a test data, minimizing knowledge learned from the original data.
However, Hazan discloses testing the neural network on a test data (modify the weights following initialization so that characteristics of the detected images correspond to characteristics of the test images used to train the neural network, [0026]), minimizing knowledge learned from the original data (fine-tuning can initialize the network to previously learned weights and then retrain the network based on the new data set; [0012]).
Karlinsky and Hazan are analogous art because they are from the same field of endeavor, neural network training.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Karlinsky and Hazan before him or her, to modify the neural network training of Karlinsky to employ the test data training and initialization technique of Hazan in order to fine tune the model.
The suggestion/motivation for doing so would have been to achieve a lower learning rate (Hazan: [0012]).
Therefore, it would have been obvious to combine Karlinsky and Hazan to obtain the invention as specified in the instant claim.

Claims 6-7 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Karlinsky in view of Berthelot et al. (US Pub. No. 2021/0407042), hereinafter referred to as Berthelot.
As to claims 6 and 16, while Karlinsky discloses original data probabilities as a ground truth for the data points in original training data (obtained ground truth data associated with the first training samples is informative of...probability of belonging to each of the classes); [0010]) and the ground truth of incremental training data based on a manual classification (the ground truth data can be informative of classes, [0016]; Ground truth data can be synthetically produced (e.g. CAD-based images), actually produced (e.g. captured images), produced by machine-learning annotation (e.g. labels based on feature extracting and analysis); produced by human annotation, [0075), Karlinsky does not appear to explicitly disclose computing a loss using a custom loss function, wherein the custom loss function takes original data, which specifies the loss proximal to ideal and takes the ground truth of incremental training data which specifies the loss to incrementally train for the incremental training data alone.
However, Berthelot discloses computing a loss using a custom loss function, wherein the custom loss function takes original data, which specifies the loss proximal to ideal and takes the ground truth of incremental training data which specifies the loss to incrementally train for the incremental training data alone (first loss function may satisfy, for example, Equation 1 below, and the first trainer 110 may update the training parameters of the feature extractor 210 and the plurality of classifiers 220 such that the first loss function is minimized, thereby training the deep neural network model 220 such that the estimated label value output from each of the plurality of classifiers 220 is close to the ground-truth label value allocated to the data input to the deep neural network model; [0054]).
Karlinsky and Berthelot are analogous art because they are from the same field of endeavor, neural network training.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Karlinsky and Berthelot before him or her, to modify the neural network training of Karlinsky to loss function of Berthelot therein reducing the training time.
The suggestion/motivation for doing so would have been to reduce the training time for the neural network (Berthelot: [0028]).
Therefore, it would have been obvious to combine Karlinsky and Berthelot to obtain the invention as specified in the instant claim.

As to claims 7 and 17, Karlinsky does not appear to explicitly disclose updating the training model based on the loss computed using a custom loss function.
However, Berthelot discloses updating the training model based on the loss computed using a custom loss function (perform the first global update using a first loss function based on a ground-truth label value assigned to the data input to the deep neural network model 200 from among the data included in the first data set and an estimated label value of each of the plurality of classifiers 220 for the corresponding input data; [0053]).
The suggestion/motivation to combine remains as indicated above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Pub. No. 2021/0125057 of Choi et al. is pertinent to neural network model training data and associated ground truth. US Pub. No. 2021/0233300 of Borer et al. relates to repetitively training a machine learning model including original and ground truth data. Additionally, the prior art noted in the attached STIC Text Search Results are considered pertinent to the applicant’s disclosure.
The examiner has cited particular column, line, and/or paragraph numbers in the references as applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in its entirety as potentially teaching of all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims.  That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).  This will assist the examiner in prosecuting the application.  When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made.  He or she must also show how the amendments avoid such references or objections.  See 37 C.F.R. 1.111(c).
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(11) and Interview Practice for additional details.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T OBERLY whose telephone number is (571)272-6991.  The examiner can normally be reached on M-F 800am-430pm (MT).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on (571) 272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC T OBERLY/             Primary Examiner, Art Unit 2184